IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

J.I., FATHER OF K.J.I. AND K.S.I.,
CHILDREN,
             Appellant,

v.                                                       Case No. 5D16-3184

DEPARTMENT OF CHILDREN AND
FAMILIES,
          Appellee.
                                          /

Opinion filed December 19, 2016

Appeal from the Circuit Court for
Seminole County,
Melissa Souto, Judge.

Jeffrey Deen and Lori D. Loftis, of the
Office of Criminal Conflict and Civil
Regional Counsel, Casselberry, Mark A.
Skipper, of the Office of Criminal Conflict
and Civil Regional Counsel, Orlando, for
Appellant.

Wendie Michelle Cooper, of Guardian Ad
Litem Program, Sanford.

Rosemarie Farrell, of Children's Legal
Services, Orlando, for Appellee.


                             ON CONCESSION OF ERROR

PER CURIAM.

       Pursuant to Appellee's "Concession of Error," the circuit court's August 22, 2016,

order of adjudication of dependency is reversed and the case is remanded to the trial
court for further proceedings consistent with the best interests of the children.

       REVERSED and REMANDED.

PALMER, TORPY, and LAMBERT, J.J., concur.




                                             2